 



SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the last date set
forth on the signature page hereof between American Strategic Minerals Corp., a
Nevada corporation (the “Company”), and the undersigned (the “Subscriber”).

W I T N E S S E T H:

WHEREAS, the Company is offering ______ units (the “Units,” and the transaction,
the “Offering”), each Unit consisting of two shares of common stock, par value
$0.0001 per share (the “Shares” or the “Common Stock”) and one five-year warrant
to purchase one share of Common Stock substantially in the form of Exhibit A
attached hereto (the “Warrants”) exercisable at $0.60 per share at a price of
$0.80 per Unit purchased in the Offering (the “Offering Price”). The Offering is
being made exclusively to accredited investors pursuant to an exemption from
registration provided under Section 4(2) of the Securities Act of 1933, as
amended (the “Securities Act”) and Rule 506 promulgated thereunder or under Rule
903 of Regulation S promulgated thereunder; and

WHEREAS, the Subscriber desires to purchase that number of Units set forth on
the signature page hereof on the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

I.SUBSCRIPTION FOR UNITS AND REPRESENTATIONS BY SUBSCRIBER

1.1                Subject to the terms and conditions hereinafter set forth and
in the Information Package (as defined below) the Subscriber hereby irrevocably
subscribes for and agrees to purchase from the Company, and the Company agrees
to sell to the Subscriber, such number of Units as is set forth on the signature
page hereof, at a per Unit price equal to $0.80 per Unit. The delivery of funds
by Subscriber to the account set forth in Exhibit B, shall be governed by the
terms of the Escrow Agreement substantially in the form as attached hereto as
Exhibit C (the “Escrow Agreement”). Within a commercially reasonable time after
the execution and delivery of this Agreement, the Subscriber shall deposit the
aggregate Offering Price to be held in escrow in accordance with the terms of
the Escrow Agreement. In the event the Closing (as defined below) does not take
place because of (i) the rejection of the Subscriber’s subscription for Units by
the Company; or (ii) termination of the Offering by the Company; or (iii)
failure to effectuate a Closing on the Units subscribed by the Subscriber or
prior to January 15, 2013 (as may be extended by the Board of Directors of the
Company) (the “Termination Date”) for any reason or no reason, unless waived by
the Subscriber, this Agreement and any other transaction documents shall
thereafter be terminated and have no force or effect, and the parties shall take
all steps, including the execution of instructions to the escrow agent, to
ensure that the funds held in accordance with the Escrow Agreement shall
promptly be returned to the Subscriber. The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement.

1.2                The closing of the purchase and sale of the Units hereunder
shall take place at the offices of Sichenzia Ross Friedman Ference LLP, 61
Broadway, 32nd Floor, New York, NY 10006 or such other place as determined by
the Company. The Closing shall take place on a Business Day promptly following
the satisfaction of the conditions set forth in Section IV below, as determined
by the Company (the “Closing Date”). The Company may hold an initial closing
(“Initial Closing”) at any time after the receipt of accepted subscriptions of
at least $1,000,000 (the “Minimum Offering”). After the Initial Closing,
subsequent closings with respect to additional Units may take place at any time
prior to the Termination Date as determined by the Company, with respect to
subscriptions accepted prior to the Termination Date (each such closing,
together with the Initial Closing, being referred to as a “Closing”). The last
Closing of the Offering, occurring on or prior to the Termination Date, shall be
referred to as the “Final Closing” and the date of such Final Closing shall be
referred to as the “Final Closing Date.” Any subscription documents or funds
received after the Final Closing will be returned, without interest or
deduction. In the event that the any Closing does not occur prior to the
Termination Date, all amounts paid by the Subscriber shall be returned to the
Subscriber, without interest or deduction. The term “Business Day” shall mean
from the hours of 9:00 a.m. (Eastern Time) through 5:00 p.m. (Eastern Time) of a
day other than a Saturday, Sunday or other day on which commercial banks in New
York, New York are authorized or required to be closed. The Shares and Warrants
purchased by the Subscriber will be delivered by the Company promptly following
the Closing. At the Closing, the Company shall deliver: (i) irrevocable
instructions to the transfer agent instructing the transfer agent to deliver the
Shares and (ii) cause the Warrants to be prepared and duly executed by the
Company. At the Closing, the Subscriber shall deliver to the Company the
Registration Rights Agreement duly executed by the Subscriber. The Subscriber
acknowledges and recognizes that, in connection with the sale of the Units
hereunder, the Company has agreed to pay Palladium Capital Advisors LLC
(“Palladium”) a placement agency fee of $5,000 cash in connection with the
Offering. Additionally, the Subscriber acknowledges and recognizes that on
November 14, 2012, the Company acquired, through a Share Exchange Agreement, all
of the issued and outstanding capital of Sampo IP, LLC (“Sampo”), a privately
held Virginia limited liability company (the “Share Exchange Transaction”). The
Subscriber further acknowledges and recognizes that Palladium was a member of
Sampo and received 750,000 shares of the Company’s Common Stock in connection
with the Share Exchange Transaction. The Subscriber represents that it has
carefully reviewed the Current Report on Form 8-K filed on November 20, 2012, as
well as all exhibits annexed thereto, describing the Share Exchange Transaction.



 
 

 

1.3                The Subscriber recognizes that the purchase of the Units
involves a high degree of risk including, but not limited to, the following: (a)
the Company remains a development stage business with limited operating history
and requires substantial funds in addition to the proceeds of the Offering; (b)
an investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Units; (c) the Subscriber may not be able to liquidate its
investment; (d) transferability of the Units (Shares and Warrants) is extremely
limited; (e) in the event of a disposition, the Subscriber could sustain the
loss of its entire investment; (f) the Company has not paid any dividends since
its inception and does not anticipate paying any dividends in the foreseeable
future; (g) the Company may issue additional securities in the future which have
rights and preferences that are senior to those of the Common Stock; and (h)
those additional risks described in the Disclosure Addendum annexed hereto (the
“Risk Factor Addendum”). Without limiting the generality of the representations
set forth herein, the Subscriber represents that the Subscriber has carefully
reviewed the Company’s reports and filings with the United States Securities and
Exchange Commission (the “SEC”), including without limitation, the Company’s:
(i) Annual Report on Form 10-K filed on December 14, 2011, (ii) Quarterly
Reports on Form 10-Q filed on May 15, 2012 (as amended on August 24, 2012) and
August 20, 2012 (as amended on September 12, 2012 and September 13, 2012), (iii)
Current Reports on Form 8-K filed on January 5, 2012, January 31, 2012 (as
amended on March 14, 2012 and April 10, 2012), February 3, 2012 (as amended on
March 14, 2012), February 15, 2012, March 15, 2012, March 23, 2012, June 15,
2012, June 27, 2012, August 7, 2012,August 23, 2012 and November 20, 2012, (iv)
Form 8-A filed on April 12, 2012 and the Risk Factor Addendum (collectively, the
“Information Package”). The foregoing reports contained in the Information
Package are available on the SEC’s website at www.sec.gov.

1.4                The Subscriber is, and on each date on which the Subscriber
continues to own restricted securities from the Offering will be, an “Accredited
Investor” as defined in Rule 501(a) under the Securities Act. In general, an
“Accredited Investor” is deemed to be an institution with assets in excess of
$5,000,000 or individuals with a net worth in excess of $1,000,000 (excluding
such person’s principal residence) or annual income exceeding $200,000 or
$300,000 jointly with his or her spouse. Notwithstanding the foregoing, if the
Subscriber is a Non-U.S. Person (a “Reg S Person”), such Subscriber hereby
represents that the representations contained in paragraphs (a) through (g) of
this Section 1.4 are true and correct with respect to such Subscriber:

(a) the issuance and sale to such Reg S Person of the Units is intended to be
exempt from the registration requirements of the Securities Act, pursuant to the
provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Units for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Units has not
taken place, and is not taking place, within the United States of America or its
territories or possessions. Such Reg S Person acknowledges that the offer and
sale of the Units has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.

(b) Such Reg S Person acknowledges and agrees that, pursuant to the provisions
of Regulation S, the Units (including the underlying Shares and Warrants) cannot
be sold, assigned, transferred, conveyed, pledged or otherwise disposed of to
any U.S. Person or within the United States of America or its territories or
possessions for a period of one year from and after the closing date of the
Offering, unless such securities are registered for sale in the United States
pursuant to an effective registration statement under the Securities Act or
another exemption from such registration is available. Such Reg S Person
acknowledges that it has not engaged in any hedging transactions with regard to
the Units (or the underlying Shares and/or Warrants).



 
 

 

(c) Such Reg S Person consents to the placement of a legend on any certificate
or other document evidencing the securities comprising the Units and understands
that the Company shall be required to refuse to register any transfer of
securities not made in accordance with applicable U.S. securities laws.

(d) Such Reg S Person is not a “distributor” of securities, as that term is
defined in Regulation S, nor a dealer in securities.

(e) Such Reg S Person understands that the Units (including the underlying
Shares and Warrants) have not been registered under the Securities Act, or the
securities laws of any state and are subject to substantial restrictions on
resale or transfer. The Units, the Shares and the Warrants are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.

(f) Such Reg S Person acknowledges that the Units (including the underlying
Shares and Warrants) may only be sold offshore in compliance with Regulation S
or pursuant to an effective registration statement under the Securities Act or
another exemption from such registration, if available. In connection with any
resale of the Units pursuant to Regulation S, the Company will not register a
transfer not made in accordance with Regulation S, pursuant to an effective
registration statement under the Securities Act or in accordance with another
exemption from the Securities Act.

(g) Such Reg S Person makes the representations, declarations and warranties as
contained in this Section 1.4 with the intent that the same shall be relied upon
by the Company in determining its suitability as a purchaser of such Units.

 

1.5                The Subscriber hereby acknowledges and represents that (a)
the Subscriber has knowledge and experience in business and financial matters,
prior investment experience, including investment in securities that are
non-listed, unregistered and/or not traded on a national securities exchange or
the Subscriber has employed the services of a “purchaser representative” (as
defined in Rule 501 of Regulation D), attorney and/or accountant to read all of
the documents furnished or made available by the Company both to the Subscriber
and to all other prospective investors in the Units to evaluate the merits and
risks of such an investment on the Subscriber’s behalf; (b) the Subscriber
recognizes the highly speculative nature of this investment; and (c) the
Subscriber is able to bear the economic risk that the Subscriber hereby assumes.

1.6                The Subscriber hereby acknowledges receipt and careful review
of this Agreement, and any documents which may have been made available upon
request as reflected therein (collectively referred to with the Information
Package as the “Offering Materials”) and hereby represents that the Subscriber
has been furnished by the Company during the course of the Offering with all
information regarding the Company, the terms and conditions of the Offering and
any additional information that the Subscriber has requested or desired to know,
and has been afforded the opportunity to ask questions of and receive answers
from duly authorized officers or other representatives of the Company concerning
the Company and the terms and conditions of the Offering. Specifically, the
Subscriber accepts and understands that the Company may effect a two (2) for
three (3) reverse split of its shares of common stock at any time until
September 30, 2013 and the Subscriber expressly consents to such reverse split
being effectuated by its execution of this Agreement.

1.7                (a) In making the decision to invest in the Units the
Subscriber has relied solely upon the information provided by the Company in the
Offering Materials. To the extent necessary, the Subscriber has retained, at its
own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Units hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Units other than the Offering
Materials.



 
 

 

(b) The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Units by the Company (or an authorized agent
or representative thereof) with whom the Subscriber had a prior substantial
pre-existing relationship and (ii) no Units were offered or sold to it by means
of any form of general solicitation or general advertising, and in connection
therewith, the Subscriber did not (A) receive or review any advertisement,
article, notice or other communication published in a newspaper or magazine or
similar media or broadcast over television or radio, whether closed circuit, or
generally available; or (B) attend any seminar meeting or industry investor
conference whose attendees were invited by any general solicitation or general
advertising; or (C) observe any website or filing of the Company with the SEC in
which any offering of securities by the Company was described and as a result
learned of any offering of securities by the Company.

1.8                The Subscriber hereby represents that the Subscriber, either
by reason of the Subscriber’s business or financial experience or the business
or financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.

1.9                The Subscriber hereby acknowledges that the Offering has not
been reviewed by the SEC nor any state regulatory authority since the Offering
is intended to be exempt from the registration requirements of Section 5 of the
Securities Act, pursuant to Regulation D. The Subscriber understands that the
Units have not been registered under the Securities Act or under any state
securities or “blue sky” laws and agrees not to sell, pledge, assign or
otherwise transfer or dispose of the Units unless they are registered under the
Securities Act and under any applicable state securities or “blue sky” laws or
unless an exemption from such registration is available.

1.10            The Subscriber understands that the Units have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Subscriber’s
investment intention. In this connection, the Subscriber hereby represents that
the Subscriber is purchasing the Units for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others. The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Units.

1.11            The Subscriber understands that the Common Stock is not
currently traded or quoted on any market and that there is no market for the
Common Stock other than the over the counter bulletin board or OTC Markets
market on which the Company’s Common Stock is quoted under the symbol “ASMC”.
The Subscriber understands that even if a public market develops for the Common
Stock, Rule 144 (“Rule 144”) promulgated under the Securities Act requires for
non-affiliates, among other conditions, a six month holding period prior to the
resale of securities acquired in a non-public offering without having to satisfy
the registration requirements under the Securities Act provided the other
requirements of Rule 144 are available at the time of sale (such as availability
of current public information concerning the Company). The Subscriber
understands and hereby acknowledges that the Company is under no obligation to
register any of the Units under the Securities Act or any state securities or
“blue sky” laws other than as set forth herein.

1.12            The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Units (including the underlying
Shares and Warrants) that such Units have not been registered under the
Securities Act or any state securities or “blue sky” laws and setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement. The Subscriber is aware that the Company will make a notation in
its appropriate records with respect to the restrictions on the transferability
of such Units. The legend to be placed on each certificate shall be in form
substantially similar to the following:

For U.S. Persons:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.



 
 

 

For Non-U.S. Persons

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) PURSUANT TO REGULATION S UNDER THE SECURITIES
ACT. ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.

 

1.13            The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to call Subscriber’s
bank or place of employment or otherwise review the financial standing of the
Subscriber; and it is further agreed that the Company, at its sole discretion,
reserves the unrestricted right, without further documentation or agreement on
the part of the Subscriber, to reject or limit any subscription, to accept
subscriptions for fractional Units and to close the Offering to the Subscriber
at any time and that the Company will issue stop transfer instructions to its
transfer agent with respect to such Units.

1.14            The Subscriber hereby represents that the address of the
Subscriber furnished by Subscriber on the signature page hereof is the
Subscriber’s principal residence if Subscriber is an individual or its principal
business address if it is a corporation or other entity.

1.15            The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Units. This Agreement constitutes the legal, valid
and binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms.

1.16            If the Subscriber is a corporation, partnership, limited
liability company, trust, employee benefit plan, individual retirement account,
Keogh Plan, or other tax-exempt entity, it is authorized and qualified to invest
in the Company and the person signing this Agreement on behalf of such entity
has been duly authorized by such entity to do so.

1.17            The Subscriber acknowledges that if he or she is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm in Section 7.4
below.

1.18            The Subscriber acknowledges that at such time, if ever, as the
Shares or Warrants are registered under the Securities Act, sales of the Shares
or Warrants will be subject to state securities laws.

1.19            (a) The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.

(b)                 The Company agrees not to disclose the names, addresses or
any other information about the Subscribers, except as required by law;
provided, that the Company may use the name of the Subscriber for any offering
or in any registration statement filed pursuant to Article V in which the
Subscriber’s Units (Shares or Warrants) are included.



 
 

 

1.20            The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Units by the Subscriber in
violation of the Securities Act or any applicable state securities or “blue sky”
laws; or (b) any false representation or warranty or any breach or failure by
the Subscriber to comply with any covenant made by the Subscriber in this
Agreement (including the Confidential Investor Questionnaire contained in
Article VII herein) or any other document furnished by the Subscriber to any of
the foregoing in connection with this transaction.

 

II.REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to the Subscriber that:

2.1                Organization, Good Standing and Qualification. The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada and has full corporate power and authority to
conduct its business.

2.2                Capitalization and Voting Rights. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Information
Package1 and all issued and outstanding shares of the Company are validly
issued, fully paid and non-assessable. Except as set forth in the Offering
Materials and as otherwise required by law, there are no restrictions upon the
voting or transfer of any of the shares of capital stock of the Company pursuant
to the Company’s Articles of Incorporation (the “Articles of Incorporation”),
Bylaws or other governing documents or any agreement or other instruments to
which the Company is a party or by which the Company is bound.

2.3                Authorization; Enforceability. The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. All corporate action on the part of the
Company, its directors and stockholders necessary for the (a) authorization
execution, delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Units contemplated hereby and
the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy. The Shares when issued and fully paid for
in accordance with the terms of this Agreement, and Shares issued pursuant to
the terms of the Warrants when exercised in accordance with the terms of such
Warrants, will be validly issued, fully paid and nonassessable. The issuance and
sale of the Units contemplated hereby will not give rise to any preemptive
rights or rights of first refusal on behalf of any person which have not been
waived in connection with this offering.

2.4                No Conflict; Governmental Consents.

(a)                 The execution and delivery by the Company of this Agreement
and the consummation of the transactions contemplated hereby will not result in
the violation of any material law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company is bound, or of any provision of the Articles of Incorporation
or Bylaws of the Company, and will not conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
due notice or lapse of time or both) a default under, any lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which the Company is a party or by which it is bound or to which any of its
properties or assets is subject, nor result in the creation or imposition of any
lien upon any of the properties or assets of the Company.

__________________________
1 A reverse-split of the Company’s Common Stock is contemplated to occur before
September 30, 2013. All amounts set forth herein are prior to giving effect to
the contemplated reverse split. Selected portions of the Offering Materials
provide information regarding the reverse split and the pro forma effect on the
capitalization of the Company.

 



 
 

 

(b)                 No consent, approval, authorization or other order of any
governmental authority is required to be obtained by the Company in connection
with the authorization, execution and delivery of this Agreement or with the
authorization, issue and sale of the Units, except such filings as may be
required to be made with the SEC, FINRA, NASDAQ and with any state or foreign
blue sky or securities regulatory authority.

III.TERMS OF SUBSCRIPTION

3.1                All funds paid hereunder shall be deposited with the Company
pursuant to the terms of the Escrow Agreement.

3.2                Certificates representing the Shares and the Warrants
purchased by the Subscriber pursuant to this Agreement will be prepared for
delivery to the Subscriber within 30 business days following the closing at
which such purchase takes place. The Subscriber hereby authorizes and directs
the Company to deliver the certificates representing the Shares and the Warrants
purchased by the Subscriber pursuant to this Agreement directly to the
Subscriber’s residential or business address indicated on the signature page
hereto.

IV.CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBERS

4.1                The Subscriber’s obligation to purchase the Units at the
closing at which such purchase is to be consummated is subject to the
fulfillment on or prior to such closing of the following conditions, which
conditions may be waived at the option of each Subscriber to the extent
permitted by law:

(a)                 Covenants. All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to the
date of such closing shall have been performed or complied with in all material
respects.

(b)                 No Legal Order Pending. There shall not then be in effect
any legal or other order enjoining or restraining the transactions contemplated
by this Agreement.

(c)                 No Law Prohibiting or Restricting Such Sale. There shall not
be in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Units (except as otherwise provided in this Agreement).

v. REGISTRATION RIGHTS. The Company will file a “resale” registration statement
with the SEC covering all shares of Common Stock included within the Units sold
in the Offering and underlying any Warrants, so that the shares of Common Stock
will be registered under the Securities Act pursuant to a Registration Rights
Agreement substantially in the form of Exhibit D annexed hereto. The Company
will maintain the effectiveness of the “resale” registration statement from the
effective date of the registration statement until all Registrable Securities
(as defined in the Registration Rights Agreement) covered by such registration
statement have been sold, or may be sold without the requirement to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, as determined by the counsel to the Company.

VI.MISCELLANEOUS

6.1                Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:



 
 

 

if to the Company, at:

American Strategic Minerals Corp

2331 Mill Road, Suite 100

Alexandria, VA 22314

Attn: Doug Croxall, Chief Executive Officer

 

With a copy to (which shall not constitute notice):

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006
Attn: Harvey Kesner, Esq.

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.

6.2                Except as otherwise provided herein, this Agreement shall not
be changed, modified or amended except by a writing signed by both (a) the
Company and (b) subscribers in the Offering holding a majority of the Units
issued in the Offering then held by the original Subscribers.

6.3                Subject to anything contrary herein, this Agreement shall be
binding upon and inure to the benefit of the parties hereto and to their
respective heirs, legal representatives, successors and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

6.4                Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of Units as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other subscribers and to add and/or delete other persons as subscribers.

6.5                NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE
TERMS AND PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES
OF CONFLICTS OF LAW. IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE
SOLE FORUM FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT
IS THE COURTS OF THE STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE
FEDERAL COURTS FOR SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE
PARTIES HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE
TO SAID VENUE.

6.6                WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN
ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

6.7                In order to discourage frivolous claims the parties agree
that unless a claimant in any proceeding arising out of this Agreement succeeds
in establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.



 
 

 

6.8                The holdings of any provision of this Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

6.9                It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

6.10            The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

6.11            This Agreement may be executed in two or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

6.12            Nothing in this Agreement shall create or be deemed to create
any rights in any person or entity not a party to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
 

VII.CONFIDENTIAL INVESTOR QUESTIONNAIRE

7.1                The Subscriber represents and warrants that he, she or it
comes within one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the Subscriber comes within that category. ALL INFORMATION IN RESPONSE TO
THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to
furnish any additional information which the Company deems necessary in order to
verify the answers set forth below.



Category A ___ The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000 (excluding his or her principal residence).      
Explanation.  In calculating net worth you may include equity in personal
property and real estate other than your principal residence, including your
cash, short-term investments, stock and securities.  Equity in personal property
and real estate should be based on the fair market value of such property less
debt secured by such property.     Category B ___ The undersigned is an
individual (not a partnership, corporation, etc.) who had an income in excess of
$200,000 in each of the two most recent years, or joint income with his or her
spouse in excess of $300,000 in each of those years (in each case including
foreign income, tax exempt income and full amount of capital gains and losses
but excluding any income of other family members and any unrealized capital
appreciation) and has a reasonable expectation of reaching the same income level
in the current year.     Category C ___ The undersigned is a director or
executive officer of the Company which is issuing and selling the Units.    
Category D ___ The undersigned is a bank; a savings and loan association;
insurance company; registered investment company; registered business
development company; licensed small business investment company (“SBIC”); or
employee benefit plan within the meaning of Title 1 of ERISA and (a) the
investment decision is made by a plan fiduciary which is either a bank, savings
and loan association, insurance company or registered investment advisor, or (b)
the plan has total assets in excess of $5,000,000 or (c) is a self directed plan
with investment decisions made solely by persons that are accredited investors.
(describe entity)        

 

Category E ___ The undersigned is a private business development company as
defined in section 202(a)(22) of the Investment Advisors Act of 1940. (describe
entity)        

 

Category F ___ The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Units and with total assets in excess of
$5,000,000. (describe entity)        

 

 
 

 

Category G ___ The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Units, where
the purchase is directed by a “sophisticated investor” as defined in Regulation
506(b)(2)(ii) under the Act.

 

Category H ___ The undersigned is an entity (other than a trust) in which all of
the equity owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement.  (describe entity)        

 

Category I ___ The undersigned is a Non-U.S. Person (a “Reg S Person”), and such
Subscriber hereby represents that the representations contained in paragraphs
(a) through (f) below are true and correct with respect to such undersigned
Subscriber:

(a) the issuance and sale to such Reg S Person of the Units is intended to be
exempt from the registration requirements of the Securities Act, pursuant to the
provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Units for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Units has not
taken place, and is not taking place, within the United States of America or its
territories or possessions. Such Reg S Person acknowledges that the offer and
sale of the Units has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.

(b) Such Reg S Person acknowledges and agrees that, pursuant to the provisions
of Regulation S, the Units (including the underlying Shares and Warrants) cannot
be sold, assigned, transferred, conveyed, pledged or otherwise disposed of to
any U.S. Person or within the United States of America or its territories or
possessions for a period of one year from and after the closing date of the
Offering, unless such securities are registered for sale in the United States
pursuant to an effective registration statement under the Securities Act or
another exemption from such registration is available. Such Reg S Person
acknowledges that it has not engaged in any hedging transactions with regard to
the Units (or the underlying Shares and Warrants).

(c) Such Reg S Person consents to the placement of a legend on any certificate,
note or other document evidencing the securities underlying the Units and
understands that the Company shall be required to refuse to register any
transfer of securities not made in accordance with applicable U.S. securities
laws.

(d) Such Reg S Person is not a “distributor” of securities, as that term is
defined in Regulation S, nor a dealer in securities.

(e) Such Reg S Person understands that the Units (including the underlying
Shares and Warrants) have not been registered under the Securities Act, or the
securities laws of any state and are subject to substantial restrictions on
resale or transfer. The Units, the Shares and the Warrants are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.

(f) Such Reg S Person acknowledges that the Units (including the underlying
Shares and Warrants) may only be sold offshore in compliance with Regulation S
or pursuant to an effective registration statement under the Securities Act or
another exemption from such registration, if available. In connection with any
resale of the Units pursuant to Regulation S, the Company will not register a
transfer not made in accordance with Regulation S, pursuant to an effective
registration statement under the Securities Act or in accordance with another
exemption from the Securities Act.

 

 
 

 

Category J ___ The undersigned is not within any of the categories above and is
therefore not an accredited investor.   The undersigned agrees that the
undersigned will notify the Company at any time on or prior to the closing in
the event that the representations and warranties in this Agreement shall cease
to be true, accurate and complete

 

 



7.2                SUITABILITY (please answer each question)

(a) For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:

 

               

 

(b) For an individual Subscriber, please describe any college or graduate
degrees held by you:

               

 

(c) For all Subscribers, please list types of prior investments:

 

               

 

(d) For all Subscribers, please state whether you have participated in other
private placements before:

YES_______ NO_______

(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 

 

Public

Companies

 

Private

Companies

Public or Private Companies

with no, or insignificant,

assets and operations

 

Frequently                                                
                                               
                                                Occasionally
                                               
                                               
                                                Never
                                               
                                               
                                               

 

(f) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:

YES_______ NO_______



 
 

 

(g) For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:

YES_______ NO_______

(h) For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

YES_______ NO_______

(i) For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

YES_______ NO_______

(j) For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

YES_______ NO_______

7.3                MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

(a) Individual Ownership

(b) Community Property

(c) Joint Tenant with Right of Survivorship (both parties must sign)

(d) Partnership*

(e) Tenants in Common

(f) Company*

(g) Trust*

(h) Other*

*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

7.4                FINRA AFFILIATION.

Are you affiliated or associated with a FINRA member firm (please check one):

Yes _________ No __________

If Yes, please describe:

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________

 

*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

_________________________________

Name of FINRA Member Firm

 

By: ______________________________

Authorized Officer

 

Date: ____________________________

 

7.5                The undersigned is informed of the significance to the
Company of the foregoing representations and answers contained in the
Confidential Investor Questionnaire contained in this Article VII and such
answers have been provided under the assumption that the Company will rely on
them.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

DOLLAR SUBSCRIPTION __________ / $0.80 = ______________ NUMBER OF UNITS

(EACH UNIT CONSISTING OF 2 SHARES AND A WARRANT TO

PURCHASE 1 SHARE OF COMMON STOCK)

MINIMUM SUBSCRIPTION = $25,000 (31,250 UNITS)

 



____________________________________ ____________________________________
Signature Signature (if purchasing jointly)    
____________________________________ ____________________________________ Name
Typed or Printed Name Typed or Printed     ____________________________________
____________________________________ Title (if Subscriber is an Entity) Title
(if Subscriber is an Entity)     ____________________________________
____________________________________ Entity Name (if applicable) Entity Name (if
applicable     ____________________________________
____________________________________ ____________________________________
____________________________________ Address Address    
____________________________________ ____________________________________ City,
State and Zip Code City, State and Zip Code    
____________________________________ ____________________________________
Telephone-Business Telephone-Business     ____________________________________
____________________________________ Telephone-Residence Telephone-Residence    
____________________________________ ____________________________________
Facsimile-Business Facsimile-Business     ____________________________________
____________________________________ Facsimile-Residence Facsimile-Residence    
____________________________________ ____________________________________ Tax ID
# or Social Security # Tax ID # or Social Security #

 

Name in which securities should be issued: ____________________________________

 

 

Dated:                                         , 2012

 

This Subscription Agreement is agreed to and accepted as of ________________,
2012.

AMERICAN STRATEGIC MINERALS CORP.

 

By: ____________________________________

Name: Doug Croxall

Title: Chief Executive Officer

 

 
 

 


CERTIFICATE OF SIGNATORY

 

(To be completed if Units are

being subscribed for by an entity)

 

 

I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Units, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2012.

 

_______________________________________

 

 